DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 09/24/2020.                      .
2.	Claims 1 – 24  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
2.	Domestic benefit has been claim with regards to US application 16/487,959 dated  08/22/2019 now PAT 11165470 which claims benefit to International application  371 of PCT/US2017/039850 filed on 06/29/2017 and claims benefit to provisional application 62/464,672 filed on 02/28/2017.




NOTE:  Applicant is required to amend the disclosure to include the material incorporated by reference (that is the information stated above, see also the arrangement of specification below). The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 									
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 12/24/2020, 04/19/2021 and 09/30/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/24/2020 are acceptable for examination purposes.
Specification
1.	The first line on page 30 of the specification submitted on 09/04/2020 the term “9reverse” appears to be a miss spelling of the word “reverse”. Appropriate correction is required. 
2.	¶ 00233 of the instant specification is directed to figure 3A which refer to the grant ACK frame as 302, however from figure 3A the grant ACK frame is labelled 304. Appropriate correction is required.
3.	Applicant is required to amend the disclosure to include the material incorporated by reference (that is the domestic priority as stated above). The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 		

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 23 - 24: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 8– 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 2, 4 – 5, 6 – 11, 13 –– 19, 22 – 23 of U.S. Patent No. 11, 165, 470. Although the claims at issue are not identical, they are not patentably distinct from each other because. Please see the table below for analysis.
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.


11, 165, 470
17/030,948
1. An apparatus comprising: 
memory circuitry; 
and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to:

 transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA, a control trailer of the RTS comprising a Single-Input-Single-Output (SISO)/Multiple-Input-Multiple-Output (MIMO) (SISO/MIMO) field set to “1”, and a Single-User (SU)/Multi-User (MU) MIMO field set to “0” to indicate that the transmission to the second EDMG STA is to be a SU-MIMO transmission; 

and transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.






1.     An apparatus comprising: 
memory circuitry; 
and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to: 

process a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA, a control trailer of the RTS comprising an indication that the transmission from the second EDMG STA to the first EDMG STA is to be a Single- User (SU) Multiple-Input-Multiple-Output (MIMO) transmission; 


and based on a determination that the first EDMG STA is able to receive the SU- MIMO transmission, transmit a Clear to Send (CTS) to the second EDMG STA,
a control trailer of the CTS configured to indicate whether the first EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the second EDMG STA.
2.  The apparatus of claim 1 configured to cause the first EDMG STA to process a control trailer of the CTS, the control trailer of the CTS to indicate whether the second EDMG STA is to use a SISO mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.
2. The apparatus of claim 1 configured to cause the first EDMG STA to set a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the second EDMG STA.
4. The apparatus of claim 2 configured to cause the first EDMG STA to determine that the second EDMG STA is to use the SU-MIMO mode for the transmission to the first EDMG STA based on a determination that a SISO/MIMO field in the control trailer of the CTS is set to “1”, and a SU/MU MIMO field in the control trailer of the CTS is set to “0”.
3. The apparatus of claim 1 configured to cause the first EDMG STA to set a SISO/MIMO field in the control trailer of the CTS to "1" and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to "0", when the first EDMG STA is to use the SU- MIMO mode for the transmission to the second EDMG STA.  

5. The apparatus of claim 2 configured to cause the first EDMG STA to determine that the second EDMG STA is to use the SISO mode for the transmission to the first EDMG STA based on a determination that a SISO/MIMO field in the control trailer of the CTS is set to “0”.

4. The apparatus of claim 1 configured to cause the first EDMG STA to set a SISO/MIMO field in the control trailer of the CTS to "0", when the first EDMG STA is to use the SISO mode for the transmission to the second EDMG STA.  


5. The apparatus of claim 1 configured to cause the first EDMG STA to: 68P115606PCT-US-C1 set the control trailer of the CTS to indicate that the first EDMG STA is to use the SISO mode; and transmit the CTS using the SISO mode.  


6. The apparatus of claim 1 configured to cause the first EDMG STA to: set the control trailer of the CTS to indicate that the first EDMG STA is to use the SU-MIMO mode; and transmit the CTS using the SU-MIMO mode.  


7. The apparatus of claim 6, wherein the control trailer of the CTS comprises an indication of an antenna configuration for the transmission to the second EDMG STA in the SU-MIMO mode.  

1. An apparatus comprising: memory circuitry; and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to: transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA, a control trailer of the RTS comprising a Single-Input-Single-Output (SISO)/Multiple-Input-Multiple-Output (MIMO) (SISO/MIMO) field set to “1”, and a Single-User (SU)/Multi-User (MU) MIMO field set to “0” to indicate that the transmission to the second EDMG STA is to be a SU-MIMO transmission; and transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.









8. The apparatus of claim 1, wherein the control trailer of the RTS comprises a SISO/MIMO field set to "1", and a SU/Multi-user (MU) MIMO field set to "0" to indicate that the transmission from the second EDMG STA to the first EDMG STA is to be the SU- MIMO transmission.  

6. The apparatus of claim 1, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission.
9. The apparatus of claim 1, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission.  

7. The apparatus of claim 1 configured to cause the first EDMG STA to process a Denial to Send (DTS) from the second EDMG STA to indicate that the second EDMG STA is not able to receive the SU-MIMO transmission..
10. The apparatus of claim 1 configured to cause the first EDMG STA to transmit a Denial to Send (DTS) to the second EDMG STA, based on a determination that the first EDMG STA is not able to receive the SU-MIMO transmission.  

8. The apparatus of claim 1 configured to cause the first EDMG STA to transmit a grant frame to the second EDMG STA, the grant frame comprising an indication of a time for the channel access, a control trailer of the grant frame comprising an indication of the SU-MIMO transmission.
11. The apparatus of claim 1 configured to cause the first EDMG STA to process a grant frame from the second EDMG STA, the grant frame comprising an indication of a time for the channel access, wherein a control trailer of the grant frame comprises an indication of the SU-MIMO transmission.  

9. The apparatus of claim 8 configured to cause the first EDMG STA to process a grant acknowledge (ACK) from the second EDMG STA in response to the grant frame to indicate that the second EDMG STA is able to receive the SU-MIMO transmission. 

12. The apparatus of claim 11 configured to cause the first EDMG STA to transmit a grant acknowledge (ACK) to the second EDMG STA based on the determination that the first EDMG STA is able to receive the SU-MIMO transmission.  

10. The apparatus of claim 9 configured to cause the first EDMG STA to determine, based on a control trailer of the grant ACK, whether the second EDMG STA is to use a SISO mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.
13. The apparatus of claim 12 configured to cause the first EDMG STA to configure a control trailer of the grant ACK to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode to transmit to the second EDMG STA.  

11. The apparatus of claim 1 configured to cause the first EDMG STA to transmit a Contention-Free End (CF-END) frame to release a Transmit Opportunity (TxOP) used for the SU-MIMO transmission.
14. The apparatus of claim 1 configured to cause the first EDMG STA to process a Contention-Free End (CF-END) frame from the second EDMG STA, the CF-END frame to release a Transmit Opportunity (TxOP) used for the SU-MIMO transmission.  

13. The apparatus of claim 1 comprising a radio, the processor configured to cause the radio to transmit the RTS, and the SU-MIMO transmission.
15. The apparatus of claim 1 comprising a radio, the processor configured to cause the radio to transmit the CTS.  

14. The apparatus of claim 13 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system.
16. The apparatus of claim 15 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system.  

15. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to: 

transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA, 



a control trailer of the RTS comprising a Single-Input-Single-Output (SISO)/Multiple-Input-Multiple-Output (MIMO) (SISO/MIMO) field set to “1”, and a Single-User (SU)/Multi-User (MU) MIMO field set to “0” to indicate that the transmission to the second EDMG STA is to be a SU-MIMO transmission; 


and transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.
17. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a first Enhanced Directional Multi- Gigabit (EDMG) wireless communication station (STA) to: 

process a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA, 

a control trailer of the RTS comprising an indication that the transmission from the second EDMG STA to the first EDMG STA is to be a Single-User (SU) Multiple-Input-Multiple- Output (MIMO) transmission;





 and based on a determination that the first EDMG STA is able to receive the SU-MIMO transmission, transmit a Clear to Send (CTS) to the second EDMG STA, a control trailer of the CTS configured to indicate whether the first EDMG STA is to use a Single-Input-Single- Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the second EDMG STA.  

16. The product of claim 15, wherein the instructions, when executed, cause the first EDMG STA to process a control trailer of the CTS, the control trailer of the CTS to indicate whether the second EDMG STA is to use a SISO mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.
18. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to set a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the second EDMG STA.  

17. The product of claim 16, wherein the instructions, when executed, cause the first EDMG STA to process a SISO/MIMO field in the control trailer of the CTS and a SU/MU MIMO field in the control trailer of the CTS, wherein a setting of the SISO/MIMO field in the control trailer of the CTS and the SU/MU MIMO field in the control trailer of the CTS is to indicate whether the second EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the first EDMG STA.
19. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to: set the control trailer of the CTS to indicate that the first EDMG STA is to use the SISO mode; and transmit the CTS using the SISO mode.  

17. The product of claim 16, wherein the instructions, when executed, cause the first EDMG STA to process a SISO/MIMO field in the control trailer of the CTS and a SU/MU MIMO field in the control trailer of the CTS, wherein a setting of the SISO/MIMO field in the control trailer of the CTS and the SU/MU MIMO field in the control trailer of the CTS is to indicate whether the second EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the first EDMG STA.
20. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to: set the control trailer of the CTS to indicate that the first EDMG STA is to use the SU-MIMO mode; and transmit the CTS using the SU-MIMO mode.  

19. The product of claim 15, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission.
21. The product of claim 20, wherein the control trailer of the CTS comprises an indication of an antenna configuration for the transmission to the second EDMG STA in the SU-MIMO mode.  

18. The product of claim 15, wherein the instructions, when executed, cause the first EDMG STA to process a Denial to Send (DTS) from the second EDMG STA to indicate that the second EDMG STA is not able to receive the SU-MIMO transmission.
22. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to transmit a Denial to Send (DTS) to the second EDMG STA, based on a determination that the first EDMG STA is not able to receive the SU-MIMO transmission.  

22. An apparatus comprising: 
means for causing a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA,

 
a control trailer of the RTS comprising a Single-Input-Single-Output (SISO)/Multiple-Input-Multiple-Output (MIMO) (SISO/MIMO) field set to “1”, and a Single-User (SU)/Multi-User (MU) MIMO field set to “0” to indicate that the transmission to the second EDMG STA is to be a SU MIMO transmission; 



and means for causing the first EDMG STA to transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.
23. An apparatus comprising: 
means for processing at a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA,

 a control trailer of the RTS comprising an indication that the transmission from the second EDMG STA to the first EDMG STA is to be a Single-User (SU) Multiple-Input- Multiple-Output (MIMO) transmission; and means for causing the first EDMG STA to, based on a determination that the first EDMG STA is able to receive the SU-MIMO transmission,


 transmit a Clear to Send (CTS) to the second EDMG STA, a control trailer of the CTS configured to indicate whether the first EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the second EDMG STA.  

23. The apparatus of claim 22 comprising means for processing a control trailer of the CTS to determine, based on the control trailer of the CTS, whether the second EDMG STA is to use a SISO mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.
24. The apparatus of claim 23 comprising means for setting a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the second EDMG STA.


Allowable Subject Matter
1.	Claims 5 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/          Primary Examiner, Art Unit 2463